     Case 2:20-cv-00392 Document 26 Filed 03/31/21 Page 1 of 37 PageID #: 300



                          UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF WEST VIRGINIA
                                  AT CHARLESTON


LORIE PARSONS,

              Plaintiff,

v.                                        Civil Action No. 2:20-cv-00392

KROGER LIMITED PARTNERSHIP I,

              Defendant.


                          MEMORANDUM OPINION AND ORDER


              Pending is plaintiff Lorie Parsons’ motion to remand

(ECF No. 7), filed June 12, 2020.          Also pending is defendant

Kroger Limited Partnership I’s (“Kroger”) motion to dismiss (ECF

No. 3), filed June 10, 2020.          These motions pertain to the same

legal issue, namely, whether Parsons’ claims are preempted by

Section 301 of the Labor Management Relations Act (“LMRA”).


                  I.    Background and the Pending Motions


              Parsons alleges that she is and has been at all times

relevant an employee of Kroger.          ECF No. 1-1, at ¶ 1

(Complaint).      “In September[] 2018,” she states that she

inquired of Dave Wharton, Operations Assistant Store Manager of

Kroger 753 in Parkersburg, West Virginia, “as to what her hourly

rate of pay would be if she voluntarily left her position as
  Case 2:20-cv-00392 Document 26 Filed 03/31/21 Page 2 of 37 PageID #: 301



head deli.”    Id. at ¶ 2.    She claims that on September 24, 2018,

she received an email response from Courtney Perdue, a human

resources representative at Kroger, stating that her wage would

be $16.25 per hour should she voluntarily leave her head deli

position.   Id. at ¶ 3.


            Parsons provides an email exchange between Wharton and

Perdue, which is attached to the complaint as Exhibit A.            ECF

No. 1-3, at 6 (Exhibit A to the Complaint (Email Exchange)).              In

a September 4, 2018 email, Wharton wrote to Perdue as follows:


      Courtney,

      Lori Parsons is wanting to know if she gives up head
      Deli what her wages would be, she was hired 10/02/91
      and is full time.

      Would you get back with me so I can let her know.

      Thanks

      Dave Wharton

Id.   Perdue responded by email to Wharton on the same day,

stating, in full, “Lori would go to the wage of $16.25 on the

full time scale.”    Id.


            Parsons states that she left the head deli position,

some ten months later, “in July 2019 . . . based entirely upon

Defendant’s representations that, upon doing so, Plaintiff would

be paid the hourly wage of $16.25 per hour . . . .”           ECF No. 1-

                                     2
  Case 2:20-cv-00392 Document 26 Filed 03/31/21 Page 3 of 37 PageID #: 302



3, at ¶ 5.    When she received her first paycheck after leaving

the position, she alleges that she discovered she was being paid

at a base wage rate of $15.01 per hour, with an additional $0.75

per hour adjustment to the base wage rate for a department

backup role.    Id. at ¶ 7.    Parsons states that she was not

informed “of a rate of pay other than the $16.25 per hour

reflected in Exbibit A at any time between September 2018 and

the date of the filing of the Complaint in this matter.”            Id. at

¶ 9.   Parsons claims that she has not been paid the promised

rate of $16.25 per hour since she voluntarily relinquished the

head deli position.     Id. at ¶ 8.    She asserts that she “made

repeated efforts within the Defendant[’s] organization and

externally to resolve the failure of the Defendant to pay to the

Plaintiff to pay [sic] the promised hourly rate,” but that all

such efforts, “have been rebuffed by the Defendant.”           Id. at ¶

10.


             Parsons filed this action in the Circuit Court of Wood

County on May 1, 2020.     ECF No. 1-3.     She alleges that Kroger

breached its obligation under the West Virginia Wage Payment and

Collection Act (“WPCA”) “to notify Plaintiff in writing

regarding her rate of pay and to notify the Plaintiff in writing

of any change to the Plaintiff’s rate of pay at least one full

pay period prior to the effective date of such change,” as set
                                3
  Case 2:20-cv-00392 Document 26 Filed 03/31/21 Page 4 of 37 PageID #: 303



forth in W. Va. Code § 21-5-9(2) and W. Va. C.S.R. § 42-5-4.2.

Id. at ¶ 12; accord id. at ¶ 6.       In addition to her WPCA claim,

Parsons asserts a “detrimental reliance” claim based on the

allegation that she detrimentally relied on the representation

that she would be paid at a rate of $16.25 per hour,

“substantially chang[ing] her position with regard to her

employment” based on that representation.         Id. at ¶ 14.


           Parsons “demands against the Defendant the difference

in pay between the Plaintiff’s promised hourly rate of pay and

the rate of pay actually paid to the Plaintiff from July 2019

until the resolution of this matter.”        Id. at ¶ 13.     She further

requests that her rate of pay “be altered to reflect that” she

has a $16.25 per hour base wage rate going forward.           Id. at ¶

14.


           Kroger removed the case to this court on June 10,

2020.   ECF No. 1 (Notice of Removal).       In the notice of removal,

Kroger asserts that Parsons’ claims are preempted by the LMRA

inasmuch as they “are completely dependent on interpretation of

a collective bargaining agreement,” the agreement being that

entitled “Agreement Between Kroger Mid-Atlantic Division and

United Food and Commercial Workers Union Local #400 Charleston

Area Stores” (“Collective Bargaining Agreement”) in effect from

                                     4
  Case 2:20-cv-00392 Document 26 Filed 03/31/21 Page 5 of 37 PageID #: 304



October 8, 2017, to August 29, 2020, which is attached to the

notice of removal as Exhibit D.       Id. at ¶¶ 7, 9; accord ECF No.

1-4 (Exhibit D to the Notice of Removal (Collective Bargaining

Agreement)).   Inasmuch as the claims are preempted, Kroger

contends that federal question jurisdiction exists under 28

U.S.C. § 1331.    Id. at ¶ 9.    And to the extent the complaint

pleads any other state law claims not preempted by the LMRA,

Kroger states that supplemental jurisdiction exists under 28

U.S.C. § 1367.    Id. at ¶ 19.


           The Collective Bargaining Agreement contains two

provisions relevant to this proceeding.         First, Article 5 of the

Collective Bargaining Agreement, entitled “Dispute Procedure,”

provides, as relevant here:


     Section 5.2

     Should any differences, disputes, or complaints arise
     over the interpretation of the contents of this
     Agreement, there shall be an earnest effort on the
     part of both parties to settle such promptly through
     the following steps when practical.



           Step 1.

           By conference between the aggrieved employee, the
           shop steward and the manager of the store.\




                                     5
Case 2:20-cv-00392 Document 26 Filed 03/31/21 Page 6 of 37 PageID #: 305



           Step 2.

           If the grievance is not settled in Step 1,
           proceed to Step 2 with a conference between an
           official of the Union and/or grievant and the
           District Manager or their designee within
           fourteen (14) working days. The basic issue will
           be reduced to writing for the District Manager. A
           reply to the appropriate party will be given
           within three (3) days after the above conference
           is held.

           Step 3.

           If the grievance is not settled in Step 2,
           proceed to Step 3 with a conference between an
           official or officials of the Union and the
           Division Vice President, a representative of the
           Division Vice President, or both within fourteen
           (14) working days. A reply will be given to the
           appropriate party within three (3) days after the
           above conference is held.



   Section 5.3

   In the event the grievance cannot be adjusted, notice
   of intent to arbitrate must be given in writing by
   either party, to the other party within ten (10)
   calendar days of the date the decision was rendered in
   Step 3.

   Within ten (10) calendar days of the date of the
   notice to arbitrate, the parties shall request from
   the Director of Federal Mediation and Conciliation
   Service a panel of fifteen (15) arbitrators from which
   an arbitrator shall be chosen by the alternate
   striking of names. The decision of the arbitrator
   shall be final and binding upon all parties. The
   expenses of the arbitrator shall be shared equally by
   the Union and the Employer. The arbitrator will
   render his decision within sixty (60) days of the
   hearing.

   . . .

                                   6
  Case 2:20-cv-00392 Document 26 Filed 03/31/21 Page 7 of 37 PageID #: 306



     Section 5.11

     It is understood and agreed that all employees within
     the bargaining unit covered by this Agreement must
     exercise all their rights, privileges, or necessary
     procedures under this Agreement, International and
     Local Union Constitution, in the settlement of any and
     all complaints or grievances filed by such employees
     before taking any action outside of the scope of this
     Agreement for the settlement of such grievances.

ECF No. 1-4, at 6-8.


             Second, the Collective Bargaining Agreement contains a

provision entitled “Schedule ‘A’ – Wages.”         Id. at 37-38.

Schedule A provides that an employee classified as a “Head Deli

Clerk” earned $18.23 per hour in base pay when Parsons left this

position in July 2019.     Id. at 37.     And although it is not clear

from the complaint what position Parsons took when she left her

head deli position, the pay scale advises that $15.01 per hour,

i.e., the amount she alleges she was paid following the change

in position, was the hourly base wage rate for “Full Time

Status” employees classified as “(Top Rate) 73” employees.            Id.

at 38.   When Perdue allegedly told Parsons she would make $16.25

per hour with a position change on September 24, 2018, $16.25

was the base wage rate for “FT Clerks at $15.25 on 10/15/2014.”

Id. at 37.




                                     7
  Case 2:20-cv-00392 Document 26 Filed 03/31/21 Page 8 of 37 PageID #: 307



             Kroger filed its motion to dismiss on June 10, 2020.

ECF No. 3 (Motion to Dismiss).       Attached thereto is an

additional copy of the Collective Bargaining Agreement.            ECF No.

3-1.    In support of the motion, Kroger argues that Parsons’

claims are completely preempted by the LMRA inasmuch as they

dispute a wage rate that is governed by the Collective

Bargaining Agreement and require interpretation of that

agreement.    ECF No. 4, at 3-5 (Memorandum in Support of the

Motion to Dismiss).     In support of this position, Kroger cites

two cases involving LMRA preemption of WPCA claims from this

district, Swiger v. Bayer Cropscience, LP, No. 2:15-cv-07593,

2015 WL 5838578, at *1 (S.D. W. Va. Oct. 15, 2015), and Elswick

v. Daniels Elec. Inc., 787 F. Supp. 2d 443 (S.D. W. Va. 2011).

Id.    Kroger contends that Article 5 of the Collective Bargaining

Agreement requires interpretation of the agreement’s contents to

be resolved by a grievance procedure culminating in final

binding arbitration.     Id. at 5.    Inasmuch as the “Plaintiff,

through her designated agent, the UFCW Local 400, has failed to

exhaust her administrative remedies under the CBA,” Kroger

asserts that the action should be dismissed.          Id.


             Notwithstanding these arguments, Kroger contends that

the plaintiff’s wage rate is subject to mandatory collective

bargaining under the National Labor Relations Act (“NLRA”) and
                                8
  Case 2:20-cv-00392 Document 26 Filed 03/31/21 Page 9 of 37 PageID #: 308



that it would not be able to enter into a valid separate

agreement with Parsons.      Id. at 6-7.    This, in Kroger’s

estimation, also warrants dismissal of Parsons’ claims.            Kroger

continues,


     Moreover, Plaintiff’s claim that Kroger violated the
     WPCA by failing to timely notify her of a change in
     her rate of pay fails as a matter of law because it is
     the CBA that is controlling, not the email. Thus,
     there was no “change” of which to notify Plaintiff in
     the first place. Plaintiff was timely and validly
     notified of all applicable wage rates in the CBA.
     Consequently, this claim, along with Plaintiff’s other
     claims, fails as a matter of law and should be
     dismissed under Rule 12(b)(6).

Id. at 7.



             Finally, Kroger argues that the detrimental reliance

claim should be dismissed for reasons independent of those

concerning the Collective Bargaining Agreement.          It contends

that detrimental reliance is not a separate cause of action in

West Virginia but rather an element of a fraudulent

misrepresentation claim, which was not pled in this case

generally or with particularity as required by Federal Rule of

Civil Procedure 9.     Id. at 8.    Further, to the extent a

fraudulent misrepresentation claim is pled by Parsons, Kroger

asserts that such a claim should be dismissed inasmuch as no




                                     9
 Case 2:20-cv-00392 Document 26 Filed 03/31/21 Page 10 of 37 PageID #: 309



equitable relief is sought and fraudulent misrepresentation

claims sound in equity under West Virginia law.          Id. at 9.


             In support of her motion to remand, Parsons argues

that removal of this action relies on the complete preemption of

her claims by Section 301 of the LMRA, which does not exist

inasmuch as the WPCA and detrimental reliance claims do not

depend on an interpretation of the Collective Bargaining

Agreement.    ECF No. 8, at 3-10 (Memorandum in Support of Motion

to Remand).    At best, she contends, reference to the Collective

Bargaining Agreement is a defense to the claims she asserts,

which is insufficient to establish complete preemption for the

purposes of jurisdiction.     Id. at 9-10.     Parsons relies on two

Fourth Circuit cases in support of her position, Lontz v. Tharp,

413 F.3d 435 (4th Cir. 2005), and Price v. Goals Coal Co., 161

F.3d 3, 1998 WL 536371, at *1 (4th Cir. 1998) (per curiam)

(unpublished table opinion).      She asks that the court award her

attorney’s fees and costs for improper removal.          ECF No. 7, at

2-5.


             Responding to the motion to remand, Kroger argues that

the Fourth Circuit cases cited by Parsons are inapposite

inasmuch as they involve retaliation (Lontz) and an age

discrimination violation of the West Virginia Human Rights Act

                                    10
 Case 2:20-cv-00392 Document 26 Filed 03/31/21 Page 11 of 37 PageID #: 310



(“WVHRA”) (Price).     ECF No. 11, at 1-2 (Response to the Motion

to Remand).   Additionally, Kroger contends that Parsons does not

address the two cases it believes are applicable, Swiger and

Elswick.   Id. at 2.


           In her reply, Parsons acknowledges that she is “a

member of a collective bargaining unit” but points to another

case, involving a WVHRA claim relating to age discrimination,

Adkins v. SuperValu, Inc., No. 3:08-1448, 2009 WL 2029807 (S.D.

W. Va. July 9, 2009), in support of her position that complete

preemption under the LMRA is inapplicable.         ECF No. 14, at 2

(Reply in Support of Motion to Remand).        She further cites Stump

v. Cyprus Kanawha Corp., 919 F. Supp. 221 (S.D. W. Va. 1995) for

the proposition that complete preemption does not occur where

“only a mere reference to a collective bargaining agreement is

necessary for the purpose of calculating damages.”          ECF No. 14,

at 2.   She also contends that Swiger supports the contention

that her action is not completely preempted.         Id. at 3.


           Parsons did not respond to the motion to dismiss, and

consequently, no reply by Kroger was filed.




                                    11
 Case 2:20-cv-00392 Document 26 Filed 03/31/21 Page 12 of 37 PageID #: 311



                        II.    Motion to Remand


                          A.   Legal Standard


            Federal removal jurisdiction is governed by 28 U.S.C.

§ 1441(a), which provides: “any civil action brought in a State

court of which the district courts of the United States have

original jurisdiction, may be removed by the defendant or the

defendants, to the district court of the United States for the

district and division embracing the place where such action is

pending.”   “The burden of establishing federal jurisdiction is

placed upon the party seeking removal.”        Mulcahey v. Colum.

Organic Chem. Co., 29 F.3d 148, 151 (4th Cir. 1994) (citing

Wilson v. Republic Iron & Steel Co., 257 U.S. 92 (1921)).

Inasmuch as removal jurisdiction involves “significant

federalism concerns,” it is strictly construed, and remand is

appropriate where “federal jurisdiction is doubtful.”           Id.

(citations omitted).


            Although the Lontz case cited by Parsons is not

particularly pertinent to the question of whether jurisdiction

exists in this action inasmuch as it considered whether a WPCA

claim was preempted by the NLRA rather than the LMRA, see 413

F.3d at 438-39, it does provide principles that guide the

court’s jurisdictional analysis.         “[Title 28 U.S.C.] § 1441
                                    12
 Case 2:20-cv-00392 Document 26 Filed 03/31/21 Page 13 of 37 PageID #: 312



generally makes removal appropriate in three circumstances”:

“the parties are diverse and meet the statutory requirements for

diversity jurisdiction”; “the face of the complaint raises a

federal question”; and where the complete preemption doctrine,

which “is actually a narrow exception to the well-pleaded

complaint rule” implicated by federal question jurisdiction,

applies.   Id. at 439 (citations omitted).        Kroger does not

contend that diversity jurisdiction exists or that a federal

question arises on the face of the complaint, and thus, only

complete preemption is relevant here.


           The complete preemption doctrine “provides that if the

subject matter of a putative state law claim has been totally

subsumed by federal law — such that state law cannot even treat

on the subject matter — then removal is appropriate.”           Id. at

439-40 (citing Aetna Health Inc. v. Davila, 542 U.S. 200 (2004);

Franchise Tax Board v. Construction Laborers Vacation Trust, 463

U.S. 1, 23–24, (1983); King v. Marriott Int’l, Inc., 337 F.3d

421, 424-25 (4th Cir. 2003)).      In other words, “when complete

preemption exists, there is ‘no such thing’ as the state

action,” and the relevant claim is transformed into a federal

cause of action.    Id. at 441 (quoting Beneficial Nat’l Bank v.

Anderson, 539 U.S. 1, 11 (2003)) (citation omitted).


                                    13
 Case 2:20-cv-00392 Document 26 Filed 03/31/21 Page 14 of 37 PageID #: 313



           “[C]ompletely preempted claims are rare,” and there is

a presumption against finding complete preemption where the

complaint appears to assert state law claims.         Id. at 440

(citations omitted).    “To remove an action on the basis of

complete preemption, a defendant must establish that the

plaintiff has a ‘discernible federal [claim]’ and that ‘Congress

intended [the federal claim] to be the exclusive remedy for the

alleged wrong.’”    Pinney v. Nokia, Inc., 402 F.3d 430, 449 (4th

Cir. 2005) (alterations in original) (quoting King, 337 F.3d at

425).   Section 301 of the LMRA is one of only three federal

statutory provisions in which the Supreme Court of the United

States has found complete preemption, the others being the

National Bank Act and the Employee Retirement Income Security

Act (“ERISA”).   Lontz, 413 F.3d at 441; accord Beneficial, 539

U.S. at 10–11 (National Bank Act complete preemption); Metro.

Life Ins. Co. v. Taylor, 481 U.S. 58, 66-67 (1987) (ERISA

complete preemption); Avco Corp. v. Aero Lodge No. 735, Int’l

Ass’n of Machinists, 390 U.S. 557, 560 (1968) (Section 301 of

the LMRA complete preemption).




                                    14
 Case 2:20-cv-00392 Document 26 Filed 03/31/21 Page 15 of 37 PageID #: 314



          Section 301, as codified at 29 U.S.C. § 185, provides

in relevant part:


     Suits for violation of contracts between an employer
     and a labor organization representing employees in an
     industry affecting commerce as defined in this
     chapter, or between any such labor organizations, may
     be brought in any district court of the United States
     having jurisdiction of the parties, without respect to
     the amount in controversy or without regard to the
     citizenship of the parties.

29 U.S.C. § 185(a).    The Supreme Court has held that Section

301, “mandate[s] resort to federal rules of law in order to

ensure uniform interpretation of collective-bargaining

agreements, and thus to promote the peaceable, consistent

resolution of labor-management disputes.”         Lingle v. Norge Div.

of Magic Chef, Inc., 486 U.S. 399, 404 (1988) (citing Teamsters

v. Lucas Flour Co., 369 U.S. 95 (1962)).


          Section 301 preempts a state law claim if resolution

of the state claim is “inextricably intertwined with

consideration of the terms of the labor contract” or application

of state law to a dispute “requires the interpretation of a

collective bargaining agreement.” Lingle, 486 U.S. at 413;

Allis-Chalmers Corp. v. Lueck, 471 U.S. 202, 213 (1985). Section

301 does not “pre-empt nonnegotiable rights conferred on

individual employees as a matter of state law . . . .” Livadas

v. Bradshaw, 512 U.S. 107, 123 (1994) (citations omitted).
                                    15
    Case 2:20-cv-00392 Document 26 Filed 03/31/21 Page 16 of 37 PageID #: 315



Instead, “[I]t is the legal character of a claim, as independent

of rights under a collective-bargaining agreement, . . . that

decides whether a state cause of action may go forward.”              Id. at

123-24 (internal citations and quotation marks omitted).


                                 B.   Analysis


             Inasmuch as the legal character of the state law claim

asserted is critical to the question of complete preemption by

Section 301 of the LMRA, the court notes at the outset that two

of the cases relied upon by Parsons are inapposite to the

analysis of whether complete preemption confers jurisdiction in

this action since they concern claims brought under the WVHRA. 1

As earlier noted, those cases, Price and Adkins, involved claims

brought by plaintiffs for age discrimination under the WVHRA.

Price, 1998 WL 536371, at *1-2; Adkins, 2009 WL 2029807, at *5-

6.


             To the extent these cases are applicable to the

circumstances of this action involving a WPCA claim, each

illustrates the same principle.          In Price, the Fourth Circuit

declined to find complete preemption where the collective



1    As above noted, Lontz, which is also relied on by Parsons,
is not applicable inasmuch as it considered whether a WPCA claim
was preempted by the NLRA rather than the LMRA.
                                16
 Case 2:20-cv-00392 Document 26 Filed 03/31/21 Page 17 of 37 PageID #: 316



bargaining agreement at issue was only relevant insofar as its

arbitration provision could be used as a defense to the WVHRA

claim.   1998 WL 536371, at *7-8.      In Adkins, the court found

that the collective bargaining agreement at issue was only

relevant insofar as its “recall” provisions could be used as a

defense to the WVHRA claim.      2009 WL 2029807, at *6.       These

decisions demonstrate the well-established principle that “[a]

defendant cannot convert a state law claim into one preempted

under federal law by merely injecting a defense that may require

analysis of a collective bargaining agreement.”          Harless v. CSX

Hotels, Inc., 389 F.3d 444, 450 (4th Cir. 2004) (citing

Caterpillar, Inc. v. Williams, 482 U.S. 386, 398–99 (1987)).


            But contrary to Parsons’ arguments, her WPCA claim is

not one that involves the Collective Bargaining Agreement only

to the extent that its dispute procedure provisions may be

raised as a defense.    The WPCA “does not create a right to

compensation.   Rather, it provides a statutory remedy when the

employer breaches a contractual obligation to pay earned wages.”

Adkins v. Am. Mine Research, Inc., 765 S.E.2d 217, 221 (W. Va.

2014) (emphasis added) (internal citations and quotation marks

omitted).   The specific section of the WPCA that provides for

private actions, W. Va. Code § 21-5-12(a), states: “Any person

whose wages have not been paid in accord with this article, or
                                17
 Case 2:20-cv-00392 Document 26 Filed 03/31/21 Page 18 of 37 PageID #: 317



the commissioner or his designated representative, upon the

request of such person, may bring any legal action necessary to

collect a claim under this article.”        (emphasis added); see also

Syl Pt. 3, Beichler v. W. Va. Univ. at Parkersburg, 700 S.E.2d

532 (W. Va. 2010) (holding that pursuant to W. Va. Code §

21-5-12(a), “a person whose wages have not been paid in accord

with the West Virginia Wage Payment and Collection Act may

initiate a claim for the unpaid wages either through the

administrative remedies provided under the Act or by filing a

complaint for the unpaid wages directly in circuit court.”).

Further, “[t]he contract between the parties governs in

determining whether specific wages are earned.”          Am. Mine

Research, Inc., 765 S.E.2d at 221 (internal citations and

quotation marks omitted); see also Spano v. Metro. Life Ins.,

2:09–cv–01243, 2011 WL 2180657, at *2 (S.D. W. Va. June 2, 2011)

(“In WPCA cases, courts must consider the specific employment

agreement.”).


          Parsons’ WPCA cause of action is premised on the

argument that she is entitled to a base wage rate higher than

what she was actually paid following her departure from the head

deli position.   Resolution of the claim, like other WPCA claims,

necessarily requires interpretation of the contract that


                                    18
 Case 2:20-cv-00392 Document 26 Filed 03/31/21 Page 19 of 37 PageID #: 318



prescribes the relevant base wage rates, i.e., the Collective

Bargaining Agreement.


          Parsons attempts to frame her WPCA claim as one

pursuant to W. Va. Code § 21-5-9(2) and W. Va. C.S.R. § 42-5-4.2

inasmuch as she believes she was entitled to written notice from

Kroger, which was allegedly not provided, one pay period prior

to the effective date her base wage rate changed.          W. Va. Code §

21-5-9(2) prescribes, “Every person, firm and corporation shall

. . . [n]otify his employees in writing, or through a posted

notice maintained in a place accessible to his employees of any

changes in the [rate of pay, and of the day, hour, or place of

payment] prior to the time of such changes.”         W. Va. C.S.R. §

42-5-4.2 states, “When an employer changes an employee’s rate of

pay, pay period, place or method of payment, time of payment, or

any other term of employment, the employer shall furnish a

written notice to the affected employee at least 1 full pay

period prior to the effective date of the change.”          It is

difficult to see how these provisions relate to the WPCA claim

brought by Parsons, namely, that which seeks wages allegedly

earned and requests a prospective adjustment to her base wage

rate.




                                    19
 Case 2:20-cv-00392 Document 26 Filed 03/31/21 Page 20 of 37 PageID #: 319



          On a related note, Parsons likely cannot proceed with

a WPCA claim premised solely on W. Va. Code § 21-5-9(2) and the

corresponding regulation found in W. Va. C.S.R. § 42-5-4.2.            In

Byard v. Verizon W. Va., Inc., No. 1:11CV132, 2012 WL 1085775

(N.D. W. Va. Mar. 30, 2012), the United States District Court

for the Northern District of West Virginia held that no private

cause of action exists for violations of W. Va. Code §

21-5-9(6), which, inter alia, obliges employers to make and keep

wage and hour records for employees.        Id. at *16-18.     In doing

so, the court noted that “[t]he enforcement scheme created by

the WPCA provides for a combination of administrative and

private remedies.”    Id. at *16.     With respect to administrative

remedies, the court observed that the Commissioner of the West

Virginia Division of Labor “is charged with full administrative

enforcement of the WPCA,” may investigate “whether any provision

of the WPCA has been violated,” issue subpoenas, and conduct

“proceedings which include an investigation, an initial meeting

with the parties, a hearing before a hearing examiner and the

entry of an order appealable to circuit court.”          Id. (citing W.

Va. Code § 21-5-11(a)-(b); W. Va. C.S.R. § 42–5–3; Beichler, 700

S.E.2d at 535) (internal quotation marks omitted).




                                    20
 Case 2:20-cv-00392 Document 26 Filed 03/31/21 Page 21 of 37 PageID #: 320



          The Byard court recognized, however, that “[by] its

terms, the WPCA limits private causes of action under the

statute, and the accompanying right to file directly in state

court, to employees who seek to ‘collect a claim’ for unpaid

wages,” as set forth in W. Va. Code § 21-5-12(a).          Id. at *18

(citing Beichler, 700 S.E.2d at 535-36).        Byard determined that

W. Va. Code § 21-5-9(6) “does not directly concern unpaid wages”

inasmuch as that subsection concerns recordkeeping.          Id. at *17.

The court further noted that the WPCA explicitly prescribes

remedies for “clearly enforceable” unpaid wage-related

provisions, W. Va. Code §§ 21-5–3 and 21–5–4.         Id. at *18

(citing Atchison v. Novartis Pharm. Corp., No. 3:11–cv–0039,

2012 WL 851114, at *2 (S.D. W. Va. March 13, 2012)).           By

contrast, “[v]iolations of W. Va. Code § 21–5–9 . . . have no

identified remedy or damages.”      Id.   Based on this analysis, the

court held as follows:


     The plain language of the WPCA and accompanying
     regulations place administration and enforcement of W.
     Va. Code § 21–5–9 squarely within the purview of the
     Commissioner. To the extent the plaintiffs have any
     sort of claim arising under this provision, a fact far
     from clear, it is not one that they are entitled to
     privately enforce or bring to court in the first
     instance.

Id. (citing W. Va. Code § 21–5–12(a)).



                                    21
 Case 2:20-cv-00392 Document 26 Filed 03/31/21 Page 22 of 37 PageID #: 321



           The cause of action asserted in Byard is not

completely analogous to that pled by Parsons inasmuch as Parsons

purports to proceed under subsection (2) of W. Va. Code §

21-5-9.   But Byard’s conclusion, drawn from an understanding of

the WPCA’s administrative and private remedy dichotomy, would

seem equally applicable here inasmuch as W. Va. Code § 21–5–9(2)

pertains directly to notice (and not unpaid wages) and there is

generally no statutory remedy prescribed for violations of this

subsection.


           Regardless, Parsons does assert she is owed unpaid

wages under the WPCA, and “the Supreme Court has refused to

allow artful pleading to circumvent § 301’s preemptive force.”

Davis v. Bell Atlantic-West Virginia, Inc., 110 F.3d 245, 247

(4th Cir. 1997) (citing Allis–Chalmers Corp., 471 U.S. at 211).

“‘Form is not to triumph over substance as employees relabel

contract claims as claims for tortious breach of contract’ or

other tort actions arising from contract duties.”          Price, 1998

WL 536371, at *6 (quoting Davis, 110 F.3d at 247).          Thus, to the

extent Parsons attempts to diminish the contractual nature of

her claim with references to W. Va. Code § 21-5-9(2) and W. Va.

C.S.R. § 42-5-4.2, such references will not operate to defeat

complete preemption in this case.


                                    22
 Case 2:20-cv-00392 Document 26 Filed 03/31/21 Page 23 of 37 PageID #: 322



            Further, this court’s reasoning in Hayes v. Bayer

Cropscience, LP, 139 F. Supp. 3d 795 (S.D. W. Va. 2015), the

published companion to Swiger, cited by Kroger, is persuasive.

The Swiger and Hayes opinions, each issued by United States

District Judge Joseph R. Goodwin on October 5, 2015, are near

carbon copies of each other and appear to involve different

plaintiffs asserting the same claims against the same defendants

with the same counsel representing the respective sides in each

case.   See Hayes, 139 F. Supp. 3d at 798; Swiger, 2015 WL

5838578, at *1.   The opinions have identical LMRA preemption

analyses.   See Hayes, 139 F. Supp. 3d at 802-04; Swiger, 2015 WL

5838578, at *3-5.    And four days following the issuance of these

opinions, the cases were consolidated.        See Swiger, 2015 WL

6956652, at *1-2.    For simplicity, the court refers only to

Hayes in the body of this opinion.


             The plaintiff in Hayes, a union member covered by

the terms of a collective bargaining agreement, worked as a

chemical operator for Bayer.      Id. at 799.     After Bayer announced

it would be discontinuing certain production lines and, as a

result, 220 employees were expected to lose employment, it

negotiated a voluntary severance plan with the union, which was

incorporated into the collective bargaining agreement.           Id.

Bayer’s vice president thereafter issued a memorandum, which the
                                23
    Case 2:20-cv-00392 Document 26 Filed 03/31/21 Page 24 of 37 PageID #: 323



plaintiff believed to contain a promise to pay $25,000 for a

voluntary resignation if he remained with the company until July

30, 2012.     Id.   “Acting on his belief, the plaintiff advised

Bayer via an email communication on July 1, 2012, that he

intended to resign his position effective August 2, 2012.”               Id.

“Soon afterward, a representative of Bayer informed the

plaintiff that Bayer ‘could not commit to pay the [p]laintiff

$25,000 by August 2 and further advised that it could not commit

to August 2 as an acceptable date of departure for the

[p]laintiff.’”      Id.   (alterations in original).        The plaintiff

filed a WPCA claim in the Circuit Court of Kanawha County, and

the defendants removed on the basis of complete preemption under

the LMRA and ERISA.       Id.


             Considering the plaintiff’s motion to remand, the

court found that Section 301 of the LMRA completely preempted

the claim asserted by the plaintiff. 2         Id. at 803-04.

Specifically, the court found that the plaintiff’s claim was not

independent of rights conveyed under the CBA inasmuch as the

alleged right to payment stemmed from “promises” made by Bayer

through its vice president’s memorandum and the NLRA precludes

employers from “unilaterally alter[ing] certain terms and


2    The court did not find the claim to be completely preempted
by ERISA. Hayes, 139 F. Supp. 3d at 801-02.
                                24
 Case 2:20-cv-00392 Document 26 Filed 03/31/21 Page 25 of 37 PageID #: 324



conditions of employment when employees are members of a

certified bargaining unit — a union.”        Id. at 803.    Since Bayer

“was simply not able to enter into separate agreements with

employees regarding terms and conditions of employment that are

subject to mandatory collective bargaining under federal law,”

i.e., severance pay in that case, the court found that the

plaintiff’s reliance on the vice-president’s memorandum was

misplaced and that the claim was not independent of the rights

conveyed under the collective bargaining agreement.          Id.


           The court further found that the plaintiff’s claim was

inextricably intertwined with consideration of the terms and

conditions of the collective bargaining agreement.          Id. at 803-

04.   The court rejected the plaintiff’s argument that Stump

weighed in favor of remand inasmuch as Stump dealt with a WPCA

claim for final wages against a defunct employer, which only

required consultation of a collective bargaining agreement for

the purposes of determining damages.        Id. (citing Stump, 919 F.

Supp. at 223-25).    Hayes, on the other hand, “concern[ed] a

benefit that is wholly derived from a collective bargaining

agreement and d[id] not implicate the WPCA” since severance pay,

unlike wages, is not covered by the WPCA.         Id. at 804.    Thus,

the court determined, “The plaintiff's claim requires a review

of the CBA to determine whether he is even entitled to the
                                25
 Case 2:20-cv-00392 Document 26 Filed 03/31/21 Page 26 of 37 PageID #: 325



severance pay he seeks,” leading to the conclusions that the

claim was inextricably intertwined with consideration of the

terms of the collective bargaining agreement and was necessarily

preempted by Section 301 of the LMRA.


          This case is distinguishable from Hayes to a certain

extent inasmuch as it involves a claim for wages covered by the

WPCA rather than a severance pay claim that purportedly, but did

not actually, fall under the WPCA.       On the other hand, Hayes is

generally instructive.


          Like the plaintiff in Hayes, Parsons pursues a claim

based on the representations of an employee of the defendant

that she would receive certain compensation.         And just as Bayer,

through its vice president, could not unilaterally alter the

terms and conditions of employment that were covered by the

collective bargaining agreement in that case, namely, those

concerning severance pay, Kroger could not unilaterally, through

Wharton or Perdue, alter Parsons’ wage rate inasmuch as her

wages were subject to mandatory collective bargaining in

accordance with the NLRA.     See Dorsey Trailers, Inc. v.

N.L.R.B., 233 F.3d 831, 838 (4th Cir. 2000) (“Matters falling

within the category of wages, hours, and other terms or

conditions of employment are mandatory subjects of bargaining.

                                    26
 Case 2:20-cv-00392 Document 26 Filed 03/31/21 Page 27 of 37 PageID #: 326



An employer commits an unfair labor practice under Section

8(a)(5) [of the NLRA] when it makes a unilateral change or

otherwise fails to bargain in good faith on any mandatory

subject.”) (citing 29 U.S.C. § 158(a)(5); First Nat’l

Maintenance Corp. v. NLRB, 452 U.S. 666, 675 (1981)).


           Importantly, this case differs from Stump, in which

the court found that consultation of the collective bargaining

agreement for the purposes of identifying the appropriate amount

of damages did not warrant preemption under Section 301 of the

LMRA.   919 F. Supp. at 224-25.     Instead, it resembles Hayes

inasmuch as the question of whether Parsons is entitled to

relief at all necessarily requires consideration of the terms of

the Collective Bargaining Agreement, which prescribe the

appropriate base wage rates for particular employment positions

during the period of time at issue.


           Since the success of the WPCA claim asserted in this

action is “inextricably intertwined” with consideration of the

terms of the Collective Bargaining Agreement, the court finds

that the claim is preempted by Section 301 of the LMRA.

Accordingly, the court has subject matter jurisdiction over that

claim under the doctrine of complete preemption.



                                    27
 Case 2:20-cv-00392 Document 26 Filed 03/31/21 Page 28 of 37 PageID #: 327



          In connection with the motion to dismiss and its

preemption arguments therein, the defendant generally argues

that the detrimental reliance claim is also completely preempted

by Section 301 of the LMRA.      See, e.g., ECF No. 4, at 5

(“[T]here is complete federal preemption of Plaintiff’s claims

in this case because interpretation of a collective bargaining

agreement is required.”) (emphasis added).         However, it makes no

complete preemption argument specific to claims for detrimental

reliance and does not cite any caselaw pertaining thereto.


          It is fairly clear that consideration of the

Collective Bargaining Agreement is necessary for the purposes of

evaluating a defense against the detrimental reliance claim

since such a claim, like the purported WPCA claim, concerns a

wage dispute that implicates Article 5’s grievance and

arbitration provisions.     Still, as the preceding illustrates,

consideration of a collective bargaining agreement to analyze a

defense to a claim is not sufficient to demonstrate complete

preemption for jurisdictional purposes.        Absent any arguments

specific to complete preemption of the detrimental reliance

claim, the court finds that Kroger has not overcome the

presumption against complete preemption as that presumption

pertains to this claim.


                                    28
 Case 2:20-cv-00392 Document 26 Filed 03/31/21 Page 29 of 37 PageID #: 328



             That said, Kroger has asserted in its notice of

removal that supplemental jurisdiction exists for any claim that

is not completely preempted by Section 301 of the LMRA in its

notice of removal.    Under 28 U.S.C. § 1367(a),


     in any civil action of which the district courts have
     original jurisdiction, the district courts shall have
     supplemental jurisdiction over all other claims that
     are so related to claims in the action within such
     original jurisdiction that they form part of the same
     case or controversy under Article III of the United
     States Constitution.

Where a state law claim forms part of the same case or

controversy as another that is completely preempted under

Section 301 of the LMRA, the court may exercise supplemental

jurisdiction over the claim that has not been completely

preempted.    See Sayre v. United Steelworkers of Am., AFL-CIO,

District 8, No. 2:07–0787, 2010 WL 3810618, at *9 (S.D. W. Va.

Sept. 23, 2010) (exercising supplemental jurisdiction over a

negligent misrepresentation claim after finding a negligence

claim to be preempted by Section 301 of the LMRA).          The

detrimental reliance claim patently forms part of the same case

or controversy as the purported WPCA claim, and the court will

exercise supplemental jurisdiction over it.




                                    29
 Case 2:20-cv-00392 Document 26 Filed 03/31/21 Page 30 of 37 PageID #: 329



                        III.   Motion to Dismiss


                          A.   Legal Standard


             Federal Rule of Civil Procedure 8(a)(2) requires that

a pleading contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.”          Rule 12(b)(6)

correspondingly provides that a pleading may be dismissed when

there is a “failure to state a claim upon which relief can be

granted.”


             To survive a motion to dismiss, a pleading must recite

“enough facts to state a claim to relief that is plausible on

its face.”    Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007); see also Monroe v. City of Charlottesville, 579 F.3d

380, 386 (4th Cir. 2009) (quoting Giarratano v. Johnson, 521

F.3d 298, 302 (4th Cir. 2008)).       In other words, the “[f]actual

allegations must be enough to raise a right to relief above the

speculative level.”    Twombly, 550 U.S. at 555 (citation

omitted).


             The court “must accept as true all of the factual

allegations contained in the [pleading].”         Erickson v. Pardus,

551 U.S. 89, 94 (2007) (citing Twombly, 550 U.S. at 555-56).

Such factual allegations should be distinguished from “mere

                                    30
 Case 2:20-cv-00392 Document 26 Filed 03/31/21 Page 31 of 37 PageID #: 330



conclusory statements,” which are not to be regarded as true.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “[T]he tenet that a

court must accept as true all of the allegations contained in a

complaint is inapplicable to legal conclusions.”          Id.


          Rule 12(d) provides that “[i]f, on a motion under Rule

12(b)(6) or 12(c), matters outside the pleadings are presented

to and not excluded by the court, the motion must be treated as

one for summary judgment under Rule 56.”        The Fourth Circuit has

clarified that documents attached to a motion to dismiss may be

considered without converting the motion to one for summary

judgment “so long as they are integral to the complaint and

authentic.”   Philips v. Pitt Cnty. Mem. Hosp., 572 F.3d 176, 180

(4th Cir. 2009) (citing Blankenship v. Manchin, 471 F.3d 523,

526 n. 1 (4th Cir. 2006)).


          As the court’s preemption analysis in the preceding

section demonstrates, the Collective Bargaining Agreement is

integral to the complaint inasmuch as the success of the WPCA

claim hinges on whether Parsons is entitled to the pay she seeks

thereunder.   Moreover, no party disputes the authenticity of the

Collective Bargaining Agreement.         Accordingly, the court will

consider it without converting Kroger’s motion to a motion for

summary judgment.

                                    31
    Case 2:20-cv-00392 Document 26 Filed 03/31/21 Page 32 of 37 PageID #: 331



                                 B.   Analysis


             Having established jurisdiction, the court must

determine whether the claims raised by the plaintiff should be

dismissed as asserted by Kroger. 3


             “A state law claim that is preempted by the LMRA may

yet survive if it states a claim under the federal statute.”

Elswick, 787 F. Supp. 2d at 448 (citing Caterpillar, Inc., 482

U.S. at 393; Allis–Chalmers Corp., 471 U.S. at 220).              As was the

case in Elswick, where the defendant likewise contended that the

preempted WCPA claim should be dismissed for failure to exhaust

administrative remedies, it is necessary to consider whether

Parsons’ preempted claim should be dismissed for failure to

exhaust.     See id. (citing Clayton v. Int’l Union, 451 U.S. 679,

681 (1981)).




3    Inasmuch as Parsons neglected to respond to the motion to
dismiss, she offers no input on Kroger’s dismissal arguments
apart from the preemption issue briefed in connection with the
motion to remand. The fact that she did not respond to the
motion to dismiss, however, does not constitute a per se
admission that the motion should be granted. See, e.g., Hughes
v. Cabell Cnty., No. 3:19-cv-00606, 2020 WL 2202328, at *5 (S.D.
W. Va. Apr. 14, 2020); Hanshaw v. Wells Fargo, No.
2:11-cv-00331, 2014 WL 4063828, at *4 n. 5 (S.D. W. Va. Aug. 14,
2014). Accordingly, the court will address the merits of
dismissal pursuant to Rule 12(b)(6).
                                32
 Case 2:20-cv-00392 Document 26 Filed 03/31/21 Page 33 of 37 PageID #: 332



            Subject to certain exceptions not applicable here, “an

employee is required to attempt to exhaust any grievance or

arbitration remedies provided in the collective bargaining

agreement” prior to bringing an action pursuant to Section 301

of the LMRA.    DelCostello v. Int’l Broth. Of Teamsters, 462 U.S.

151, 164 (1983) (citations omitted).        See generally, Staudner v.

Robinson Aviation, Inc., 910 F.3d 141 (4th Cir. 2018).           “[T]he

exhaustion requirement is not a freestanding rule of law, but

rather a matter of contract enforcement, holding parties to

their agreement to make a contractual grievance process the

‘exclusive remedy’ for breaches of that contract.”          Staudner,

910 F.3d at 148 (quoting Vaca v. Sipes, 386 U.S. 171, 184

(1967)).    Thus, “the threshold question is whether the parties

here in fact have agreed to a mandatory and exclusive grievance

process.”   Id.


            It is apparent that the Collective Bargaining

Agreement prescribes a mandatory and exclusive grievance process

for the preempted claim asserted by Parsons.         Article 5, Section

5.2 of the Collective Bargaining Agreement states, “should any

differences, disputes, or complaints arise over the

interpretation of the contents of this Agreement, there shall be

an earnest effort on the part of both parties to settle such

promptly through the following steps when practical.”           ECF No.
                                33
 Case 2:20-cv-00392 Document 26 Filed 03/31/21 Page 34 of 37 PageID #: 333



3-1, at 6 (emphasis added).      The preempted claim, which

challenges the wages earned and appropriate wage rate as

prescribed in Schedule A of the Collective Bargaining Agreement,

constitutes a dispute over the interpretation of the base wage

rate provisions found in Appendix A.        The word “shall” mandates

compliance with the grievance process “when practical,” and

there is no indication that compliance therewith would have been

impractical in this case.


            The Collective Bargaining Agreement proceeds to lay

out the three steps in Section 5.2, and Section 5.3 states that

“[i]n the event the grievance cannot be adjusted, notice of

intent to arbitrate must be given in writing by either party, to

the other party within ten (10) calendar days of the date the

decision was rendered in Step 3.”        Id.   Section 5.3 goes on to

state, “The decision of the arbitrator shall be final and

binding.”   Id.


            Parsons’ complaint alleges that she, “made repeated

efforts within the Defendant[’s] organization and externally to

resolve the failure of the Defendant to pay to the Plaintiff to

pay [sic] the promised hourly rate,” only for her efforts to,

“have been rebuffed by the Defendant.”         ECF No. 1-3, at ¶ 10.

This vague assertion, however, does not establish compliance

                                    34
 Case 2:20-cv-00392 Document 26 Filed 03/31/21 Page 35 of 37 PageID #: 334



with the specific three-step grievance procedure followed by

binding arbitration.    Indeed, there is no indication that

Parsons attempted to follow the three-step grievance procedure

to resolve the wage dispute, and it is obvious by virtue of this

action being before the court that the claim was not ultimately

subjected to binding arbitration.        Since Parsons did not comply

with the mandatory grievance and arbitration procedures provided

for in Article 5 of the Collective Bargaining Agreement, the

preempted claim, brought under the WPCA, must be dismissed.            See

Elswick, 787 F. Supp. 2d at 449 (“Accordingly, the court

concludes that Elswick inexcusably failed to exhaust his

remedies, rendering dismissal of the State Claim appropriate.”).




                                    35
    Case 2:20-cv-00392 Document 26 Filed 03/31/21 Page 36 of 37 PageID #: 335



             The detrimental reliance claim similarly fails. 4           Like

the preempted WPCA claim, Parsons uses this claim to assert

entitlement to damages constituting the difference between

$16.25 and $15.01 per hour base wage rates from July 2019 until

the resolution of this case as well as prospective relief in the

form of what would essentially be a raise to a base wage rate of

$16.25 per hour.       Since this claim necessarily concerns a wage

dispute, Parsons was required to abide by Article 5’s grievance

and arbitration procedures, which she did not do.             Thus,

dismissal of the detrimental reliance claim is also appropriate.



4    The court recognizes that inasmuch as it has determined
that dismissal of the completely preempted claim is appropriate,
it maintains discretion as to whether to decline to exercise
supplemental jurisdiction over the detrimental reliance claim
and remand the claim under 28 U.S.C. § 1367(c). See, e.g.,
Hinson v. Norwest Fin. South Carolina, Inc., 239 F.3d 611, 616-
17 (4th Cir. 2001). Put another way with respect to Rule
12(b)(6) dismissals, the Supreme Court has recognized that “when
a court grants a motion to dismiss for failure to state a
federal claim, the court generally retains discretion to
exercise supplemental jurisdiction, pursuant to 28 U.S.C. §
1367, over pendent state-law claims.” Arbaugh v. Y&H Corp., 546
U.S. 500, 514 (2006) (citation omitted).

     When determining whether to exercise supplemental
jurisdiction or remand the case, courts consider “principles of
economy, convenience, fairness, and comity.” Hinson, 239 F.3d
at 617 (quoting Carnegie–Mellon Univ. v. Cohill, 484 U.S. 343,
357 (1988)). Inasmuch as it is clear that the detrimental
reliance claim should be dismissed for failure to comply with
the grievance and arbitration procedures found in Article 5 of
the Collective Bargaining Agreement, these principles favor
adjudication and dismissal of the claim by this court at this
time rather than remand.
                                36
 Case 2:20-cv-00392 Document 26 Filed 03/31/21 Page 37 of 37 PageID #: 336



                             V.   Conclusion


          Accordingly, it is ORDERED that:


          1.   Parsons’ motion to remand (ECF No. 7) be, and it

hereby is, DENIED.


          2.   Kroger’s motion to dismiss (ECF No. 3) be, and it

hereby is, GRANTED.    The WPCA and detrimental reliance claims

are dismissed with prejudice.


          The Clerk is directed to transmit copies of this

memorandum opinion and order to all counsel of record and any

unrepresented parties.


                                         ENTER:   March 31, 2021




                                    37
